DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract includes legal terms/phraseology that is not permitted.  Particularly, the term “comprise” (line 2) is not permitted and is suggested to change the term to - - includes - - for proper language format.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, line 6, the phrase “forming at least portion of the cord” appears that it should be changed to “forming at least a portion of the cord”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20-0463864 Y1, cited by applicant).
Lee (‘864) discloses an assembly (as depicted in Figs. 1-3) [* for securing a cord in a selected compact configuration], comprising:
a first attachment apparatus (portion including at least 20, 40) [* configured to connect to the cord (shown in phantom lines in Figs 2 & 3)];

a second attachment apparatus (30) positioned along at least a portion of the elongate body (10), the second attachment apparatus (30) [* being configured to connect to the first attachment apparatus to at least partially secure the elongate body at least partially about the cord in the selected compact configuration];

Examiner’s note*: the above (and below) statements in brackets are recitations of intended use failing to limit the structure of the claimed invention. The prior art must only be capable of performing said functional recitations to be applicable and in the instant case, the prior art of Lee (‘864) is indeed structurally capable of performing the recited intended use functions. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
 
(concerning claim 2) first attachment apparatus comprises a connector body (40) at least partially defining a passage (entrance proximal to 43) and a slot (portion between 42 and 11) in communication with the passage, [* the passage is configured for receiving a portion of the cord, and the slot is configured for facilitating pressing the portion of the cord into the passage];

(concerning claim 3) the first attachment apparatus comprises a connector body (20) at least partially defining a recessed portion (R, see the annotated portion of Fig. 2, provided herein) configured for receiving at least a portion (e.g., 31) of at least one (31) of the second attachment apparatus and the elongate body for connecting the elongate body to the first attachment apparatus (as demonstrated in Fig 3);

    PNG
    media_image1.png
    325
    415
    media_image1.png
    Greyscale


(concerning claim 4) first attachment apparatus further defines two prongs (P, P, see the annotated Fig. 3 provided herein) at least partially defining a gap (21) therebetween, the second attachment apparatus comprises a bulbous portion (portion including 31, 32) configured for being at least partially received along the recessed portion (as demonstrated in Fig. 3), and the two prongs (P, P) and the gap (21) are configured for receiving a portion of the elongate body proximate the bulbous portion (as depicted in Fig 3); and

    PNG
    media_image2.png
    503
    548
    media_image2.png
    Greyscale

(concerning claim 5) the second attachment apparatus (30) comprises a bulbous portion (portion including bead-shaped fixtures 31) extending on the elongate body (30), at least a H, as depicted in the annotated Fig. 2, provided herein) at least partially defining a receiving space (RS, see the annotated Fig. 2), the recessed portion extends along at least a portion (i.e., the closed-end portion of the recessed portion R) of the receiving space, and the receiving space (RS) is configured to receive a portion (i.e., the bulbous portion, 31) of the elongate body (as depicted in Fig. 3) extending from the bulbous portion so that the bulbous portion engages the connector body.

Claims 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Severson (U.S. Patent No. 6,523,229).
Severson (‘229) discloses a method comprising:
obtaining an assembly (10, Fig. 1)) comprising a first attachment apparatus (i.e., top  portion of the strap shown in Fig. 1 including at least features 12 & 14), an elastic portion (i.e., portion of strap 10 extending from 12 to proximal to end 18; and strap 10 being “composed of a flexible and elastic material ….”, see at least col. 2, lines 30-35) extending from the first attachment apparatus, and a second attachment apparatus (assembly portion having at least hole 16) extending along at least a portion of the elastic portion (as depicted in Fig. 1);
connecting the first attachment apparatus to a portion of a cord (as performed in Fig. 3, and described in at least col. 2, lines 44-50);
forming at least portion of the cord into a bundle (as performed and shown in Fig. 4, and described in col. 2, lines 51-59);
wrapping at least a portion of the elastic portion at least partially around the bundle (as performed and shown in Fig. 4; and described as “wrapping” in col. 2, lines 54-55); and 
connecting at least a portion of the second attachment apparatus to the first attachment apparatus to at least partially secure the bundle to the assembly (as performed and described in Fig 4 and col. 2, lines 55-59, where “After wrapping strap 10 one or more times around said coiled cord 28, forming a second loop, select an appropriate slotted hole 16 as to provide a tight cincture, and pull said hole over head 20. Allow the elastic properties of the strap to pull the slotted end of hole 16 against shank 26 completing a cincture and securing cord 28 for storage.”)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (‘864) in view of Severson (U.S. Patent No. 6,523,229).
Lee (‘864) discloses the method steps of obtaining the claimed assembly comprising a first attachment apparatus (portion including at least 20, 40), an elastic portion (10, and portion 10 is considered as being elastic such that portion 10 must flex to assume a looped configuration depicted in Fig. 3 from a non-looped configuration shown in Fig. 1) extending from the first attachment apparatus, and a second attachment (30) apparatus extending along at least a portion (as depicted in Figs. 2 and 3) of the elastic portion (10); and connecting the first attachment apparatus to a portion of a cord (as demonstrated in Figs. 2 and 3, where a portion of a cord is depicted in phantom lines). 
However, Lee (‘864) does not explicitly disclose the steps of: forming at least portion of the cord into a bundle; wrapping at least a portion of the elastic portion at least partially around the bundle; and connecting at least a portion of the second attachment apparatus to the first attachment apparatus to at least partially secure the bundle to the assembly.
Severson (‘229) teaches an analogous assembly for securing a cord in a bundled configuration, and the steps of: forming at least portion of the cord into a bundle (as performed and shown in Fig. 4, and described in col. 2, lines 51-59); wrapping at least a portion of the elastic portion at least partially around the bundle (as performed and shown in Fig. 4; and described as “wrapping” in col. 2, lines 54-55); and connecting at least a portion of the second attachment apparatus to the first attachment apparatus to at least partially secure the bundle to the assembly (as performed and described in Fig 4 and col. 2, lines 55-59, where “After wrapping 
	It would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have had the assembly of lee (‘864) to have further practice and performed the steps of forming at least portion of the cord into a bundle, wrapping at least a portion of the elastic portion at least partially around the bundle, and connecting at least a portion of the second attachment apparatus to the first attachment apparatus to at least partially secure the bundle to the assembly, as taught by Severson (‘229), since Severson (‘229) states in col. 1, lines 52-55, “to provide a keeper that by means of its resilient elastic character can be stretched around bundled or coiled strands of electrical cord, rope, hoses or the like, thereby securing said article for storage”. 

	Regarding claim 11, Lee (‘864) further discloses wherein the first attachment apparatus comprises a connector body (20) at least partially defining a recessed portion (R, see the annotated portion of Fig. 2), and the connecting at least a portion of the second attachment apparatus to the first attachment apparatus, as taught by Severson (‘229), comprises positioning at least a portion (e.g., 31) of at least one (31) of the second attachment apparatus and the elongate body for connecting the elongate body to the first attachment apparatus (as demonstrated in Fig 3) of at least one of the second attachment apparatus and the elongate body to be received along the recessed portion.

Regarding claim 12, Lee (‘864) further discloses wherein the first attachment apparatus further defines two prongs (P, P, see the annotated Fig. 3 provided herein) at least partially defining a gap (21) therebetween, the second attachment apparatus comprises a bulbous portion (portion including 31, 32), and the connecting at least a portion of the second attachment apparatus to the first attachment apparatus comprises positioning a portion of the elongate body proximate the bulbous portion to be received in the gap between the two prongs (as demonstrated and performed in Fig. 3) and positioning the bulbous portion to be at least partially received along the recessed portion (as demonstrated and performed in Fig. 3).
H, as depicted in the annotated Fig. 2, provided herein) at least partially defining a receiving space, the recessed portion extends along at least a portion (i.e., the closed-end portion of the recessed portion R) of the receiving space (RS, see the annotated Fig. 2), and the connecting at least a portion of the second attachment apparatus to the first attachment apparatus, as suggested by Severson (‘229), comprises positioning a portion of the elongate body extending from the bulbous portion to be at least partially received in the receiving space so that the bulbous portion engages the connector body (as performed and depicted in Fig 3).

Allowable Subject Matter
Claims 6-8, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Analogous assemblies for securing a cord are represented by Creato (U.S. Patent No.  9,382,051) and Campbell et al. (U.S. Patent No. 4,991,265). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677